Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1 and 9 recite “a bearing and ratchet wheel unit” and “said ratchet wheel”. Examiner presumes the “ratchet wheel unit” and “ratchet wheel” are the same elements. 
Claims 1 and 9 recite “a pin head (8) extending through a first pin head (8) opening (20) in said first housing plate (5) and/or in said second housing plate”. It is unclear how the pin head opening can be in both the first and second housing plate. 
Claims 6 and 14 recites “a plurality of said apertures” while claim 1 and claim 9 only recite “an aperture”. There is insufficient antecedent basis for “a plurality of said apertures”.  
Claims 6 and 14 recites “different sizes/types”. It is unclear what the “/” means in this claim. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-9 and 12-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterse et al 8,793,933.
In regard to claims 1 and 9, with reference to Figures 1-14, Peterse et al ‘933 disclose an assembly comprising:
A balancing axle (100) connected with a balancing spring (not shown, but stated in specification) for balancing said sectional door (122). 
A housing (71)(72) with a balancing spring break protection mechanism, said assembly  being configured (intended use) for connecting a connector, such as a bayonet connector, of a balancing spring of a sectional door system to said assembly.
Said housing being for connection with a fixed structure and comprising:  a first housing plate (72) comprising: - - an opening (through which 100 passes) for receiving a balancing axle (100) of said sectional door system, said balancing axle (100) being connected to said balancing spring (not shown, but stated in column 3, lines 38-50), and an aperture (at 30) for receiving said connector (112).
Said spring break protection mechanism comprising: - a bearing (105)  and ratchet wheel unit (80), said ratchet wheel (80) including a shaft (shown as 10 in Figure 4) for receiving said balancing axle (100), said shaft (10) being connectable with said balancing axle (100) for rotation therewith.
A pawl (84) pivotably journaled inside said housing (71)(72), said pawl (84) being pivotable between a first position in which the ratchet wheel (80) is free-running (Figure 1) and a second position (Figure 4) in which a pin (85) of the pawl (84) engages the ratchet wheel (via the pawl body).
Wherein if said connector (112) is rotated said pawl (84) moves into said second position for said engagement with said ratchet wheel (80) so as to limit or prevent rotation thereof.
Said housing further comprising: a second housing plate (71) arranged opposite said first housing plate (72) and connected therewith, said second housing plate (71) comprising an opening (93) receiving said shaft (100), said ratchet wheel (80) being between said first (72) and second (71) housing plates.
Said pin (85) of said pawl (84) having a pin head (end) extending through a first pin head  opening (shown as 18 in Figure 1) in said first housing plate (72).  
In regard to claims 4 and 12, Peterse et al ‘933 disclose:
A blocking plate (30) being arranged between said connector (112) and said pawl (2), said connector (112) acting on said blocking plate (30), said blocking plate (30) configured for allowing movement of said pawl (84) from said first position on said rotation of said connector (112).  

In regard to claims 5 and 13, Peterse et al ‘933 disclose: 
Said housing (71)(72)including at least one wall portion(73)(91) spanning between said first (72) and second (71) housing plates, said housing enclosing said ratchet wheel (80) of said bearing (110) and ratchet wheel (84) unit
In regard to claims 6-7 and 14-15 Peterse et al ‘933 disclose: 
A plurality of said apertures (17,18,74,76), for receiving connectors of different types/sizes.
Wherein at least one of said apertures (17)includes an enlarged portion and a narrow slot.  (shown below)

    PNG
    media_image1.png
    165
    195
    media_image1.png
    Greyscale

	In regard to claims 8 and 16, Peterse et al ‘933 disclose: 
Said connector (112) including a pin (22) with a head (rounded end) for defining a bayonet connection with said aperture (under 30) receiving said head.
Allowable Subject Matter
Claims 2-3 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634